    Case 2:16-cv-00298-ILRL-DEK Document 113-1 Filed 02/03/19 Page 1 of 7




                       UNITED STATES DISTRICT COURT

     FOR THE EASTERN DISTRICT OF THE STATE OF LOUISIANA



Zepporiah Edmonds                           CIVIL ACTION No.       16 cv 00298


VERSUS                                      JUDGE:                 LeMelle


City of New Orleans,                        MAGISTRATE:
Mark D. Jernigan and
Linda Copeland



       Plaintiff Zepporiah Edmonds’ Memorandum in Support of Her
  Motion to Reopen Previously Dismissed Case Pursuant to Court Orders
   of October 18, 2017, Rec. Doc. 112, with Related Request for Leave to
  Supplement the Record with attached Decisions of State Court and Civil
              Service Commission as Instructed by This Court



        Now Into Court comes Plaintiff, ZEPPORIAH EDMONDS (“Petitioner”), who files

her Memorandum in Support of her Motion to Reopen her Previously Dismissed Case,

Numbered Above, Pursuant to Court Orders of October 18, 2017, Rec. Doc. 112, which

instructed Petitioner to file this Motion to Reopen Case AFTER the conclusion of all

state court proceedings, with Related Request for Leave to Supplement the Record with

attached Decisions of State Court and Civil Service Commission as Instructed by This

Court




                                                                                   1
    Case 2:16-cv-00298-ILRL-DEK Document 113-1 Filed 02/03/19 Page 2 of 7




More specifically, this Court ordered in Rec. Doc. 112 that :


       “A motion to reopen the case shall be filed within thirty (30)
       days after a final decision from the Louisiana Supreme Court in
       the related state court proceedings or the expiration of time to
       file a writ with the Louisiana Supreme Court, whichever is later.
       If Plaintiff files a motion to reopen, Plaintiff must
       simultaneously reurge the motion to reconsider. The motion to
       reurge must be supplemented with (1) a proposed amended complaint
       that addresses the deficiencies, such as conclusory allegations,
       that the Court has previously found; and (2) the final decisions
       of any state appellate bodies that reviewed Plaintiff’s related
       state case.”


       Rec. Doc. 112, page 2.



     By rule, the defendants CITY of NEW ORLEANS, et al, had a delay of thirty (30)

days – or until January 4, 2019 - from which to file an appeal or Writ of Certiorari to the

Louisiana State Supreme Court, or, to have requested a rehearing of the Fourth Circuit

Court of Appeal’s decision of December 5, 2018. (Louisiana Supreme Court Rule X,

Section 5, Louisiana Code of Civil Procedure article 2166). Inquiries to the Louisiana

State Supreme Court, to the Fourth Circuit Court of Appeal and in addition several

unresponded to telephone calls to defendants’ counsel reveal no activity or even

comment on the defendants CITY of NEW ORLEANS’ behalf in seeking an appeal or

rehearing of the December 5, 2018 holding of the Fourth Circuit Court of Appeal.




                                                                                         2
    Case 2:16-cv-00298-ILRL-DEK Document 113-1 Filed 02/03/19 Page 3 of 7




Therefore, as reading this Court’s orders of October 18, 2017, the Petitioner has until

February 3, 2019 – a Sunday – in which to file her Motion to Reopen this matter as well

as all required accompanying pleadings, as the date of February 3, 2019 is exactly 30

days AFTER the expiration of the deadline for the defendants to appeal the pertinent

Fourth Circuit holding and decision.




PROCEDURAL BACKGROUND

       Petitionerv Zepporiah Edmonds was a long-time employee of the City of New

Orleans (“the City”) Department of Public Works (“DPW”). In 2006, Ms. Edmonds was

promoted to the classified position of Parking Administrator, and held that position at all

times relevant to the instant appeals. In September and October of 2015, Ms. Edmonds

filed two appeals with the City’s Civil Service Commission (“the Commission”). The first

appeal was filed in response to a letter concerning a pretermination hearing, and the

second was filed in response to a notice of emergency suspension.

     On January 11, 2016, Ms. Edmonds was terminated by DPW’s Director, Colonel

Mark Jernigan. DPW alleged four bases for her termination. However, these appeals

concern only one basis, that being her alleged failure to cooperate with an investigation

initiated by the City’s Office of the Inspector General (“OIG”). Ms. Edmonds also

appealed her termination to the Commission in February of 2016. A Hearing Examiner

for the Commission heard testimony over a period of nine (9) days between April 21,




                                                                                         3
    Case 2:16-cv-00298-ILRL-DEK Document 113-1 Filed 02/03/19 Page 4 of 7




2016, and March 13, 2017. On August 2, 2017, the Hearing Examiner rendered a

written report concluding “that the DPW failed to prove by a preponderance of evidence

that [Ms. Edmonds’] emergency suspension and termination were for cause.”

      On September 5, 2017, the Commission rendered its decision finding that Ms.

Edmonds “did engage in misconduct” regarding the OIG investigation, but that “such

misconduct did not warrant termination.” (see attached Exhibit #1) However, the

Commission found “[t]here was nothing in the record to assist the Commission in

determining what an appropriate level of discipline would be in the matter now before

us.” The Commission therefore remanded the matter back to the hearing examiner to

determine the appropriate level of discipline. Upon remand, a hearing was conducted

and the Hearing Examiner issued a report, describing the parties as having provided “no

assistance whatsoever in determining what the appropriate level of discipline should be

in accordance with the Commission’s mandate.” A review of the hearing transcript

indicates that the parties did indeed simply rehash the merits of their cases, though

DPW suggested a 166-day suspension would be appropriate, along with demotion.

However, the Hearing Examiner concluded that an appropriate penalty could be

recommended based on the record and his personal experience, with reference to the

New Orleans Police Department Penalty Matrix, the Hearing Examiner accordingly

recommended a one-day suspension.

    On November 16, 2017, the Commission rendered a 2-1 decision (See attached

Exhibit #2). The majority declined to follow the recommendation of the hearing




                                                                                     4
    Case 2:16-cv-00298-ILRL-DEK Document 113-1 Filed 02/03/19 Page 5 of 7




examiner. However, the Commission agreed several mitigating factors existed, to wit: a

lack of prior discipline during Ms. Edmond’s thirty-two (32) year career at DPW; her prior

cooperation with OIG investigations; her “serious personal illness;” and indications that

she had been “overwhelmed” by her workload during the relevant period. Nonetheless,

the Commission reaffirmed its position that Ms. Edmonds’ engaged in “serious

misconduct” and accordingly found “involuntary demotion to a lower classification” to be

an appropriate penalty. The Commission ordered DPW to reinstate Ms. Edmonds to the

position of Assistant Parking Administrator “at a step that would result in no greater than

a $3,000/yr. reduction in salary.” The Commission reasoned that such reduction would

be equivalent to a sixty-day unpaid suspension. DPW was also instructed to remit all

back pay and emoluments consistent with her reclassification dating back to January

11, 2016. The dissenting commissioner would have simply imposed a sixty-day unpaid

suspension.

      Both Petitioner and DPW        then appealed the decisions of the Commission.

Specifically, Petitioner seeks review of the Commission’s September 5, 2017 decision

finding she engaged in misconduct warranting discipline with respect to the OIG

investigation, arguing the Commission “manifestly erred” in making several findings.

She further appeals her demotion, arguing such discipline is not commensurate with the

conduct in question. DPW also appeals the Commission’s decision regarding Ms.

Edmonds’ discipline, DPW suggesting that its decision to terminate was indeed




                                                                                         5
    Case 2:16-cv-00298-ILRL-DEK Document 113-1 Filed 02/03/19 Page 6 of 7




warranted.    Petitioner also appeals the Commission’s denials of her motions to

reconsider its decisions.

     On December 5, 2018 the Fourth Circuit Court of Appeal three-judge panel ruled

unanimously that the Commission committed “manifest error” and reversed the

Involuntary Demotion of your Petitioner (see attached Exhibit #3 and concurring opinion

, Exhibit #3A), holding that:

       “we agree with the Commission’s finding that termination was not
       appropriate under the circumstances. However, we find that the
       Commission manifestly erred in finding that DPW proved by a
       preponderance of the evidence that Ms. Edmonds engaged in any activity
       or conduct detrimental to the efficient operation of DPW. Accordingly, we
       additionally find the imposition of any discipline unjustified.” ….
       Accordingly, we find that the Commission correctly reversed the DPW’s
       termination of Ms. Edmonds, but abused its discretion in assessing
       discipline in the form of a demotion. The Commission manifestly erred in
       finding that Ms.Edmonds’ engaged in any conduct that was detrimental to
       the efficient operation of the DPW.


       Fourth Circuit holding of December 5, 2018,
       (Pages 11 and 16, attached Exhibit #3).




       Again, as per the reading this Court’s orders of October 18, 2017, the Petitioner

has until February 3, 2019 – a Sunday – in which to file her Motion to Reopen this

matter as well as all required accompanying pleadings, as the date of February 3, 2019




                                                                                      6
    Case 2:16-cv-00298-ILRL-DEK Document 113-1 Filed 02/03/19 Page 7 of 7




is exactly 30 days AFTER the expiration of the deadline for the defendants to appeal the

pertinent Fourth Circuit holding and decision. Petitioner files her required motions and

accompanying items within that deadline seeking to re-instate her lawsuit and to pursue

all legitimate claims herein.




                                        Respectfully submitted,


                                        Dominic N. Varrecchio
                                        _______________________________
                                        Dominic N. Varrecchio (# 19456)
                                        300 Lafayette Street, Suite 103
                                        New Orleans, LA 70130
                                        Telephone: (504) 524-8600
                                        Email: knic55@cox.net
                                        Attorney for Plaintiff Zepporiah Edmonds



                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served upon all
parties and/or their counsel by the LAED-CM-ECF electronic filing system for the United
States District Court, and/or via facsimile and/or hand delivery and/or by placing same
in the U.S. Mail postage pre-paid and properly addressed this 3rd day of February,
2019.


                                Dominic N. Varrecchio
                       ___________________________________
                                 DOMINIC N. VARRECCHIO




                                                                                      7
